Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 25, 2022

The Court of Appeals hereby passes the following order:

A22A1106. CHARLES KNOX, III v. THE STATE.

      In 2003, Charles Knox pled guilty to manslaughter and other charges and was
given a partially probated sentence. In 2013, the trial court revoked the balance of
Knox’s probation upon finding that he had committed new criminal offenses. In 2021,
Knox filed a pro se motion to vacate the sentence entered on his probation revocation.
The trial court denied the motion, and Knox appeals. We lack jurisdiction.
      Because the underlying subject matter of this appeal is the revocation of
Knox’s probation, he was required to file an application for discretionary review in
this Court in order to appeal the trial court’s ruling. See OCGA § 5-6-35 (a) (5); Todd
v. State, 236 Ga. App. 757, 758 (513 SE2d 287) (1999). Knox’s failure to file a
discretionary application deprives us of jurisdiction over this direct appeal, which is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/25/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.